UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB/A (as amended May 30, 2007) (MARK ONE) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal quarter ended March 31, 2007 000-32745 Commission File Number SHEARSON FINANCIAL NETWORK, INC. (Exact name of Registrant as Specified in its Charter) Nevada 88-0471353 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 2470 St. Rose Parkway, Henderson, Nevada 89052 (Address of Principal Executive Offices including Zip Code) (702) 547-7300 (Registrant's Telephone Number, Including Area Code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: State the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date 316,120,393 shares of Common Stock outstanding as of March 31, 2007 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form l0-QSB, or any amendment to this Form 10-QSB Indicate by check mark whether the registrant is an accelerated filer (as defined in Rule 12b-2 of the Act). Yes ¨ No x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes ¨ No x EXPLANOTORY NOTE This amendment is being filed due to the revision of goodwill and minority shareholder interest of Allstate Home Loans, Inc. in its consolidated financial statements. PART 1 – FINANCIAL INFORMATION Item 1. Consolidated Financial Statements Consolidated Balance Sheets As of March 31, 2007 (unaudited) and December 31, 2006 (audited) 3 Consolidated Statement of Operations For the Three Months Ended March 31, 2007 and 2006 (unaudited) 4 Consolidated Statements of Cash Flows For the Three Months Ended March 31, 2007 and 2006 (unaudited) 5 Consolidated Statement of Stockholders’ Equity 6 Notes to Consolidated Financial Statements 7 Item 2. Management Discussions and Analysis and Plan of Operations 12 Item 3A(T). Controls and Procedures 15 PART II – OTHER INFORMATION Item 1. Legal Proceedings 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Under Senior Securities 16 Item 4. Submission of Matters to a Vote of Security Holders 16 Item 5. Other Information 16 Item 6. Exhibits 16 Signatures 17 2 Table of Contents PART I - FINANCIAL INFORMATION Item 1.Financial Statements SHEARSON FINANCIAL NETWORK, INC. CONSOLIDATED BALANCE SHEETS March 31, December 31, 2007 2006 (unaudited) (audited) Assets Current assets: Cash and cash equivalents $ 8,794 $ 9,032 Loans available for sale 18,296,746 19,760,396 Accounts receivable and receivables from loans sold, net 1,646,997 1,587,419 Prepaid and other current assets 148,579 114,068 Total current assets 20,101,116 21,470,915 Property and equipment, net 1,267,877 1,417,227 Other assets: Goodwill 6,709,937 6,709,937 Other assets, net 1,122,675 1,184,946 Total other assets 7,832,612 7,894,883 Total assets $ 29,201,605 $ 30,783,025 Liabilities and Stockholders' Deficit Current liabilities: Accounts payable and accrued expenses $ 1,157,854 $ 1,035,525 Bridge notes payable 1,200,000 1,200,000 Interest payable 418,313 356,426 Notes payable 821,085 830,176 Notes payable – related party 227,010 227,010 Stock subscription payable 20,000 20,000 Line of credit 18,041,565 19,426,568 Total current liabilities 21,885,827 23,095,704 Long-term liabilities: Notes payable – stockholders, less current maturities 1,000,000 1,000,000 Total long- term liabilities 1,000,000 1,000,000 Total liabilities 22,885,827 24,095,704 Minority shareholder interest 293,532 253,430 Stockholders' equity: Common stock, $0.001 par value, 500,000,000 shares authorized, 316,120,393 and 289,942,886 shares issued and outstanding at March 31, 2007 and December 31, 2006, respectively 316,120 289,943 Preferred Stock, $0.01 par value, 15,000,000 shares authorized, 10,500 shares issued and outstanding at March 31, 2007 and December 30, 2006, respectively 4,250,000 4,250,000 Additional paid-in capital 28,317,691 27,968,189 Accumulated deficit (26,861,566 ) (26,074,241 ) Total stockholders' equity 6,022,245 6,433,890 Total liabilities and stockholders' equity $ 29,201,605 $ 30,783,025 The accompanying notes are an integral part of these financial statements 3 Table of Contents SHEARSON FINANCIAL NETWORK, INC. CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2 March 31, March 31, 2007 2006 Revenues Loan origination and sale of mortgage loans $ 1,124,273 $ 191,444 Cost of sales 273,971 77,460 Gross profit 850,302 113,984 Expenses Salary and payroll taxes 617,588 1,155,357 Selling, general and administrative 297,397 265,183 Professional fees 422,108 1,371,341 Depreciation expense 149,350 153,676 Total expenses 1,486,443 2,945,557 Loss from operations (636,141 ) (2,831,573 ) Other (expense) income Interest expense (28,964 ) (26,375 ) Debt discount expense (82,117 ) Total other (expense) income (111,081 ) (26,375 ) Loss before minority shareholder interest (747,222 ) (2,857,948 ) Income applicable to minority shareholder interest 40,102 Net loss (787,324 ) (2,857,948 ) Net loss applicable to common shareholders $ (787,324 ) $ (2,857,948 ) Net loss per share, quarterly basic and diluted $ (0.00 ) $ (0.04 ) Net loss per share, annually basic and diluted $ (0.00 ) $ (0.06 ) Weighted average number of common shares outstanding, quarterly basic and diluted 204,270,627 71,241,180 Weighted average number of common shares outstanding, annually basic and diluted 199,787,033 49,373,033 The accompanying notes are an integral part of these financial statements 4 Table of Contents SHEARSON FINANCIAL NETWORK, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2 2007 2006 Cash flows from operating activities: Net loss $ (787,324 ) $ (2,857,948 ) Adjustments to reconcile net loss from operations to net cash used in operations: Depreciation 149,350 153,676 Stock based expenses 256,310 2,307,290 Changes in operating assets and liabilities: (Increase) decrease in accounts receivable and receivables from loans sold, net (59,578 ) (12,854 ) (Increase) decrease in mortgage loans available for sale 1,463,650 831,200 (Increase) decrease in prepaid expenses (34,511 ) 324,786 (Increase) decrease in other assets 62,271 Increase (decrease) in accounts payable and accrued expenses 122,329 Increase (decrease) in stock subscription payable (431,491 ) Increase (decrease) in interest payable 61,887 Increase (decrease) in minority shareholder interest 40,102 Net cash provided by operating activities 1,274,488 314,660 Cash flows from investing activities: Purchase of fixed assets Net cash provided by (used in) investing activities Cash flows from financing activities: Advances (payments)on lines of credit (1,385,003 ) (828,857 ) Issuance of stock for A/P settlement 84,800 Issuance of stock for debt 8,392 402,010 Proceeds from related notes payable 40,550 Payments of notes payable (9,091 ) (117,243 ) Issuance of common stock 26,177 58,654 Net cash provided by (used in) financing activities (1,274,725 ) (327,644 ) Net decrease in cash and cash equivalents (238 ) (12,984 ) Cash and cash equivalents, beginning of period 9,032 21,401 Cash and cash equivalents, end of period $ 8,794 $ 8,417 Supplemental disclosure of cash flow information Interest paid $ 90,000 $ The accompanying notes are an integral part of these financial statements 5 Table of Contents SHEARSON FINANCIAL NETWORK, INC. STATEMENT OF STOCKHOLDERS' EQUITY FOR THE THREE MONTHS ENDED MARCH 31, 2 Total Common Stock Preferred Stock Additional Paid Accumulated Stockholders' Shares Amount Shares Amount In Capital Deficit Equity Balance 12 31 2006 289,942,886 289,943 10,500 4,250,000 27,968,188 (26,074,241 ) 6,433,890 Stock issued for services 19,478,207 19,478 256,310 275,788 Stock issued for debt 699,300 699 8,392 9,091 Stock issued for AP 6,000,000 6,000 84,800 90,800 Net loss - (787,324 ) (787,324 ) Subtotal 26,177,507 26,178 - - 349,502 (787,324 ) (411,644 ) Balance 3 31 2007 316,120,393 $ 316,120 $ 10,500 $ 4,250,000 $ 28,317,690 $ (26,861,565 ) $ 6,022,246 6 Table of Contents SHEARSON FINANCIAL NETWORK INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2007 (1) Basis of Presentation: In the opinion of management, the accompanying unaudited condensed consolidated interim financial statements reflect all adjustments (consisting of only normal and recurring adjustments) necessary to present fairly the financial position of Shearson Financial Network Inc. (the "Company"), as of March 31, 2007, and the results of its operations and cash flows for the three-month period ended March 31, 2007 and 2006. The results of operations for such interim periods are not necessarily indicative of the results for a full year. The accompanying unaudited condensed consolidated interim financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial reporting and with instructions to Form10-QSB and, accordingly, do not include all disclosures required by accounting principles generally accepted in the United States of America. The condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and the notes to the audited consolidated financial statements included in the Company's Form10-KSB registration report for the period ending December 31, 2006 filed with the Securities and Exchange Commission. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. The Company has suffered recurring losses from operations and has an accumulated deficit of $26,861,565 as of March 31, 2007, which raises substantial doubt about the Company's ability to continue as a going concern. Management currently believes that cash flows from operations should be sufficient to meet the Company’s current liquidity and capital needs at least through fiscal 2007 however, if they are not, management will seek equity funding from the public capital markets , so long as there are no material adverse changes to the terms or availability of our warehouse lines of credit, webelieve we can meet our liquidity and capital needs at current production levels at least through fiscal 2007.However we are currently exploring possible liquidity sources either through additional borrowings or potential capital partners toenable us to increase our loan production and expansion.Future offerings are probable in order to fund the acquisition growth by the Company. (2) Principles of Consolidation: The consolidated financial statements include the accounts of Shearson Financial Network, the accounts of Shearson Home Loans and Allstate Home Loans, Inc, of which the Company, on July 29, 2006, acquired 85% of the outstanding common stock through a stock exchange.The minority shareholder interest of 15% of Allstate Home Loans amounts to $293,532 which is reflected on the accompanying consolidated balance sheet.All significant inter-company accounts and transactions have been eliminated. (3) Earnings per Share Earnings per share have been calculated based upon the weighted average number of common shares outstanding during both reporting periods. (4) Stock Issued for Services: The Company accounts for equity instruments issued to non-employees in accordance with the provisions of SFAS No.123 and Emerging Issues Task Force (“EITF”) Issue No.96-18, “Accounting for Equity Instruments That Are Issued to Other Than Employees for Acquiring, or in Conjunction with Selling, Goods or Services”. All transactions in which goods or services are the consideration received for the issuance of equity instruments are accounted for based on the fair value of the consideration received or the fair value of the equity instrument issued whichever is more reliably measurable. The measurement date of the fair value of the equity instrument issued is the earlier of the date on which the counter party’s performance is complete or the date on which it is probable that performance will occur. For the quarter ended March 31, 2007, the amounts that have been charged against income for those services were approximately $275,788. 7 Table of Contents SHEARSON FINANCIAL NETWORK INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2007 (5) Joint Venture Agreement On February 28, 2007, Shearson Home Loans entered into a Joint Venture Operating Agreement by and between the Company and Stinson Financial Group, Inc. (“SFG”),The parties have no material relationship with the Company or its affiliates other than in respect to the material definitive agreement.On April 30, 2007, Stinson Financial Group, Inc. terminated the agreement.Since the Joint Venture was not completed as of April 30, 2007 there were no accounting effects of the transaction at the time of termination. (6) Promissory Note Conversion Agreement On January 29, 2007, the Company entered into a Promissory Note Conversion Agreement in the amount of $141,780 with La Jolla Cove Investors, Inc., (“LJCI”). The parties have no material relationship with the Company or its affiliates other than in respect to the material definitive agreement.Each of LJCI and Shearson agree that each Promissory Note shall be converted or exchanged (each, a “Conversion”), in whole, up to the full principal balance thereof, into shares of the common stock of Shearson (the “Shearson Common Stock”) (calculated as to each such conversion to the nearest 1/100th of a share), within 60 days from the date of LJCI’s purchase of the Promissory Note. The number of shares of Shearson Common Stock into which the Promissory Notes may be converted is equal to the dollar amount of the Promissory Note being converted divided by the Conversion Price. The Conversion Price shall be equal to 82% of the average of the volume weighted average price of the shares of the Shearson Common Stock during the five trading days prior to LJCI’s election to convert. The Conversion Notice shall constitute a contract between LJCI and Shearson, whereby LJCI shall be deemed to subscribe for the number of shares of Shearson Common Stock which it will be entitled to receive upon such Conversion and, in payment and satisfaction of such subscription, to surrender the Promissory Note and to release Shearson from all liability thereon (except if and to the extent that any principal amount of the Promissory Note remains unconverted). As of March 31, 2007, 699,300 shares were converted for a value of 9,091, resulting in a note balance of $132,689. (7) Stock Compensation Plan On February 13, 2007, the Company filed Form S8 to register 53,308,207 shares of its common stock, under the 2007 Stock Compensation Plan.The Plan shall be administered by the Board of Directors of the Company. This 2007 Stock Compensation Plan (the "Plan") is intended to attract and retain the best available personnel for positions with Shearson Financial Network, Inc. or any of its subsidiary corporations (collectively, the "Company"), and to provide additional incentive to such employees and others to exert their maximum efforts toward the success of the Company. The above aims will be effectuated through the granting of certain stock options and shares of Common Stock (as defined below). Under the Plan, options may be granted which are intended to qualify as Incentive Stock Options ("ISOs") under Section 422 of the Internal Revenue Code of 1986 (the "Code") or which are not ("Non-ISOs") intended to qualify as Incentive Stock Options there under. The term "subsidiary corporation" shall, for the purposes of the Plan, be defined in the same manner as such term is defined in Section 424(f) of the Code and shall include a subsidiary of any subsidiary. The term of each Option granted under the Plan shall be contained in a stock option agreement between the Optionee and the Company and such terms shall be determined by the Board of Directors consistent with the provisions of the Plan, including the following: (a) The purchase price of the Common Shares subject to each ISO shall not be less than the fair market value (or in the case of the grant of an ISO to a Principal Stockholder, not less that 110% of fair market value) of such Common Shares at the time such Option is granted. Such fair market value shall be determined by the Board of Directors and, if the Common Shares are listed on a national securities exchange or traded on the over-the-counter market, the fair market value shall be the mean of the highest and lowest trading prices or of the high bid and low asked prices of the Common Shares on such exchange, or on the over-the-counter market as reported by the NASDAQ system or the National Quotation Bureau, Inc., as the case may be, on the day on which the ISO is granted or, if there is no trading or bid or asked price on that day, the mean of the highest and lowest trading or high bid and low asked prices on the most recent day preceding the day on which the ISO is granted for which such prices are available. (b) The purchase price of the Common Shares subject to each Non-ISO shall not be less than 85% of the fair market value of such Common Shares at the time such Option is granted. Such fair market value shall be determined by the Board of Directors in accordance with subparagraph (a) of this Paragraph 5. The purchase price of the Common Shares subject to each Non-ISO shall be determined at the time such Option is granted. (c) The dates on which each Option (or portion thereof) shall be exercisable and the conditions precedent to such exercise, if any, shall be fixed by the Board of Directors, in its discretion, at the time such Option is granted. (d) The expiration of each Option shall be fixed by the Board of Directors, in its discretion, at the time such Option is granted; however, unless otherwise determined by the Board of Directors at the time such Option is granted, an Option shall be exercisable for ten (10) years after the date on which it was granted (the "Grant Date"). Each Option shall be subject to earlier termination as expressly provided in Paragraph 6 hereof or as determined by the Board of Directors, in its discretion, at the time such Option is granted. 8 Table of Contents SHEARSON FINANCIAL NETWORK INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2007 The term of each Stock Award granted under the Plan shall be contained in a stock award agreement between the Grantee and the Company and such terms shall be determined by the Board of Directors consistent with the provisions of the Plan, including the following:(a) A Grantee shall have the rights of a stockholder with respect to the Common Shares issued pursuant to his Stock Award.(b)No Stock Award shall be transferable, except by will or the laws of descent and distribution. No Stock Award granted under the Plan shall be subject to execution, attachment or other process. As of March 31, 2007 there were stock awards issued of 22,677,577 shares and no options were issued. (8) Related-Party Transactions: On January 21, 2005, the Company borrowed $125,000 from its Chief Financial Officer, Wayne Bailey. In December of2005, the Company entered in to financing agreement with Eclipse Holding Company (“Eclipse”), whichwas 50% owned by the Company’s Chief Executive Officer, Michael Barron.In August of 2006, Mr. Barron relinquished his interest with Eclipse Holding Company for consideration and is no longer a party to the transaction. The Company entered into an agreement with Eclipse to borrow a total of $750,000 in the form of a note payable, withinterest at a rateof 10% per annum.At March 31, 2007, the outstanding balance on this note was $688,395.50 and is no longer considered a related party transaction.The agreement called for the issuance of common stock warrants., of which all have been issued.As of December 31, 2006 and 2005, the Company issued 17,000,000 and 5,000,000 shares, respectively. On January 11, 2006, Joseph Cosio-Barron, the Company’s President advanced the Company $75,000 and on January 31, 2006 advanced an additional $27,009.70, for a total of $102,009.70.The advances are in the form of a demand note which incurs interest at a rate of 10% per annum. (9) Subsequent Event On April 30, 2007, Stinson Financial Group, Inc. terminated the Joint Venture Operating Agreement, which was entered into on February 28, 2007.Since the Joint Venture was not completed as of April 30, 2007 there were no accounting effects of the transaction at the time of termination. 9 Table of Contents SHEARSON FINANCIAL NETWORK INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2007 (10) Business Consolidation SHEARSON FINANCIAL NETWORK FOR THE THREE MONTHS ENDED MARCH 31, 2007 Shearson Home Loans Shearson Financial Consolidated Revenues: Loan origination and sale of mortgage loans $ 1,124,273 $ - $ 1,124,273 Other income - - - Total revenues 1,124,273 - 1,124,273 Cost of Sales 273,971 - 273,971 Gross Profit 850,302 - 850,302 Expenses: Salary & payroll taxes 402,138 215,450 617,588 Professional fees 72,649 349,458 422,107 Selling, general and administrative 256,435 40,963 297,397 Depreciation expense 86,062 63,289 149,350 Total expenses 817,283 669,160 1,486,443 Income (loss) from operations 33,018 (669,160 ) (636,141 ) Other (expense) income Interest expense (85 ) (28,878 ) (28,964 ) Debt discount expense - (82,117 ) (82,117 ) Total other (expense) income (85 ) (110,995 ) (111,081 ) Income before minority shareholder interest 32,933 (780,155 ) (747,222 ) Income applicable to minority shareholder interest (40,102 ) - (40,102 ) Net income $ (7,169 ) $ (780,155 ) $ (787,324 ) 10 Table of Contents (10) Business Consolidation (Continued) SHEARSON FINANCIAL NETWORK MARCH 31, 2007 Shearson Home Loans Shearson Financial Consolidated Assets Current assets: Cash and cash equivalents $ 8,745 $ 48 $ 8,794 Mortgage loans held for sale 18,296,746 - 18,296,746 Accounts receivable and receivables from loans sold, net 1,646,997 - 1,646,997 Due to from parent/subsidiary 1,731,664 (1,731,664 ) - Prepaid and other current assets 122,878 25,701 148,579 Total current assets 21,807,031 (1,705,915 ) 20,101,116 Property and equipment, net 747,033 520,844 1,267,877 Other assets: Goodwill - 6,709,937 6,709,937 Other assets 19,846 1,102,829 1,122,675 Total other assets 19,846 7,812,766 7,832,612 Total assets $ 22,573,910 $ 6,627,695 $ 29,201,605 Liabilities and Stockholders' Equity Liabilities Current liabilities: Accounts payable and accrued expenses $ 688,992 $ 468,863 $ 1,157,855 Due to from parent/subsidiary (1,993,192 ) 1,993,192 - Stock subscription payable 20,000 20,000 Bridge notes payable 1,200,000 1,200,000 Accrued interest payable 189,204 229,109 418,313 Notes payable 821,085 821,085 Notes payable - related party 227,010 227,010 Line of credit 18,041,565 - 18,041,565 Total current liabilities 16,926,569 4,959,259 21,885,828 Long term liabilities Long term debt, net of current portion - 1,000,000 1,000,000 Total long term liabilities - 1,000,000 1,000,000 Total liabilities 16,926,569 5,959,259 22,885,828 Minority shareholder interest 293,532 - 293,532 Stockholders' equity: Common stock, $0.001 par, 500,000,000 authorized 290,287,210 issued and outstanding - 316,120 316,120 Preferred Stock, $0.01 par, 15,000,000 authorized 10,500 issued and outstanding - 4,250,000 4,250,000 Additional paid-in capital - 28,317,691 28,317,691 Accumulated earnings (deficit) 5,353,809 (32,215,375 ) (26,861,566 ) Total stockholders' equity 5,353,809 668,436 6,022,245 Total liabiltiies and stockholders' equity $ 22,573,910 $ 6,627,695 $ 29,201,605 11 Table of Contents Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion of the financial condition and results of operations of the Company should be read in conjunction with the financial statements and the related notes thereto included elsewhere in this Quarterly Report on Form 10-QSB and the Annual Report on Form 10-KSB for the fiscal year ended December 31, 2006. Certain statements contained herein may constitute forward-looking statements within the meaning of the Private Litigation Reform Act of 1995.These statements involve a number of risks, uncertainties and other factors that could cause actual results o differ materially, as discussed more fully herein. THIS REPORT ON FORM 10-QSB CONTAINS FORWARD-LOOKING STATEMENTS THAT INVOLVE RISKS AND UNCERTAINTIES. THE COMPANY'S ACTUAL RESULTS MAY DIFFER SIGNIFICANTLY FROM THE RESULTS DISCUSSED IN SUCH FORWARD-LOOKING STATEMENTS. Statements contained in this Form 10-QSB that are not historical facts are forward-looking statements made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.In addition, words such as “believes,” “anticipates,” “expects” and similar expressions are intended to identify forward-looking statements.Such forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements or events, or timing of events, to differ materially from any future results, performance or achievements or events, or timing of events, expressed or implied by such forward-looking statements.We cannot assure that we will be able to anticipate or respond timely to the changes that could adversely affect our operating results in one or more fiscal quarters.Results ofoperations in any past period should not be considered indicative of results to be expected in future periods.Fluctuations in operating results may result in fluctuations in the price of our securities. In the event we need to raise additional financing, there can be no assurance that any such financing will be available on acceptable terms.If such financing is not available on satisfactory terms, we may be unable to expand or continue our business as desired and operating results may be adversely affected.Debt financing will increase expenses and must be repaid regardless of operating results.Equity financing could result in dilution to existing stockholders. Some of the more prominent known risks and uncertainties of our business are set forth below.However, this section does not discuss all possible risks and uncertainties to which we are is subject, nor can it be assumed that there are not other risks and uncertainties which may be more significant. · Our losses from period to period; · Our dependence on the warehouse lines of credit which has been reduced ; · Our need for additional funding sources so that our ability to originate and fund loans is not impaired and · Our ability to compete with banks and other mortgage lenders that are significantly larger. Overview Shearson Financial Network, Inc., (The "Company") is a direct-to-consumer mortgage broker and banker with revenues derived primarily from origination commissions earned on the closing of first and second mortgages on single-family residences ("mortgage loans" and "home equity loans"). The Company has acquired and intends to acquire other businesses in the direct-to consumer mortgage brokerage business and may acquire other businesses that are outside the direct-to-consumer mortgage brokerage business. The Company believes it has the infrastructure, systems, direct marketing call center support and operational management necessary to properly integrate more acquisitions in order to establish and support a national network. Results of Operations Three Month PeriodEnded March 31, 2007 As Compared to Three Month PeriodEnded March 31, 2006 Net revenues from origination and/or sale of loans increased 487.3% or $932,829, to $1,124,273 for the quarter ended March 31, 2007 from $191,444 for the quarter ended March 31, 2006.The increase in revenues can be attributed to the acquisition of 85% of Allstate Home Loans, Inc. Total operating expenses decreased $1,459,114 or 49.5% to $1,486,443 for the quarter ended March 31, 2007 from $2,945,557 for the quarter ended March 31, 2006.The decrease is related to a decrease in wages of $537,769or 46.5% and a decrease in professional fees of $949,234 or 69.2%.The decrease in expenses is attributable to the Company’s reduction in work force and a stabilization of its professional fees. We had a net loss of $787,324 for the quarter ended March 31, 2007 compared to net loss of $2,857,948 for the same quarter of 2006.The decrease in the loss for the March 31, 2007 quarter was due tothe increase in revenues generated by the Company’s acquisition of 85% of Allstate Home Loans, Inc. and restructuring its operations by eliminating certain overhead costs. . Liquidity and Capital Resources Liquidity is the ability of a company to generate funds to support asset growth, satisfy disbursement needs, maintain reserve requirements and otherwise operate on an ongoing basis.If our loan volume were to increase too rapidly, we believe the increase could have a severe impact on our liquidity.Our warehouse credit facilities limit the amount that may be advanced on each loan funded.Therefore, cash must be used to fund the additional dollars needed to close escrow.Thus, it is crucial that we closely monitor our loan volume. Our ability to finance and purchase mortgage loans depends on our ability to secure warehouse lines of credit with acceptable terms. We currently have our primary warehouse line of $10 million with Warehouse One with a provision in the facility for an additional $10,000,000. This facility bears interest at 1.5 above LIBOR, or 11% at March 31, 2007.The facilities are secured by the mortgage loans financed through the line, related mortgage servicing agreements, of which we repay the outstanding balance under the warehouse line with the proceeds from the sale of mortgage loans. The additional proceeds earned from loan sales also replenish working capital. 12 Table of Contents The loan agreement with the Warehouse Onecontains two restrictive covenants relating to tangible net worth of not less than $4,750,000 and a debt to equity ration no greater than 10:1.Currently we are in compliance with the debt covenants as the loan is with the Company’s subsidiary, Shearson Home Loans, which equity is $5.4 million at March 31, 2007.Should we not comply with the restrictive covenants, there is the possibility that we may lose the credit facility at any time, which would cause a negative impact on the way we do business and a material adverse effect on our results of operations and financial condition.As of March 31,2007 the balance on this facility was $1,105,150. Allstate Home Loans, Inc., which the Company acquired 85% of the outstanding stock on July 29, 2006, has a line of credit with IMPAC and RFC.The IMPAC line is a credit facility for $50,000,000, charged interest averaging between 6.5% and 8.5% and is personally guaranteed by Greg Shanberg, former President of Allstate Home Loans.The RFC line of credit is a $30,000,000 facility, charges interest averaging between 6.5% and 8.5% and is personally guaranteed by Greg Shanberg, former President of Allstate Home Loans and Shearson Home Loans.The facility contains restrictive covenants of which tangible net worth must be greater than $4,000,000, debt leverage ratio must not exceed 15:1 and which cash must not be less than $800,000.Allstate Home Loans, Inc. currently does not meet the cash requirement and is in default.The facilities are collateralized by the related mortgage loans receivable.At March 31, 2007, the outstanding balance with IMPAC was $0 and with RFC the balance was $17,191,596. Historically we have funded operations through a combination of borrowings and issuance of stock. We currently intend to retain our earnings for the foreseeable future to help increase our liquidity.Management continues to explore investment alternatives to aid in its liquidity, but there can be no reliance made on such. Management currently believes that cash flows from operations should be sufficient to meet the Company’s current liquidity and capital needs at least through fiscal 2007 however, if they are not, management will seek equity funding from the public capital markets , so long as there are no material adverse changes to the terms or availability of our warehouse lines of credit, webelieve we can meet our liquidity and capital needs at current production levels at least through fiscal 2007.However we are currently exploring possible liquidity sources either through additional borrowings or potential capital partners toenable us to increase our loan production and expansion.Future offerings are probable in order to fund the acquisition growth by the Company.The Company anticipatesraising equity capital in the amount of $2 million during 2007 in order to fund the integration of this growth. If such financing is not available on satisfactory terms, we may be unable to expand or continue our business as desired and operating results may be adversely affected. Any equity financing could result in dilution to existing stockholders. Cash Flows During the first three months of fiscal 2007 and 2006 we had net cash provided by operating activities of $1,274,488 and $314,660, respectively.The primary sources of net cash provided by was a, mortgage loans held for sale of $1.5 million, increase in receivables of $59,578, increase in accounts payable of $122,330, stock based expenses of $256,310, increase in prepaid expenses of $34,511, increase in interest payable of $61,887, increase in minority shareholder interest of $40,102, depreciation of $149,350, decrease in other assets of $62,271, offset by the net loss of $787,324 for the three month period ending March 31, 2007.The primary sources of net cash provided by was a decrease in receivables from loan sold, mortgage loans held for sale, decrease in accounts payable, stock based expenses of $2.3 million, for the month period ending March 31, 2006.As investors purchase loans,the amounts advanced for such loans through the warehouse lines of credit are paid.At that time, the receivables are cleared and the cash deposited in our operating account.These accounts vary significantly depending upon where the bulk of the loans are in the process of funding and selling. Net cash used for investing activities during the first three months of fiscal 2007 and 2006 was $0 respectively. Net cash used for financing activities for the three months ended March 31, 2007 was $1,274,725. This consisted primarily of net payments under the warehouse lines of credit of $1,385,003, issuance of stock for settlement of accounts payable of $84,800, issuance of stock for debt of $8,392, payments of notes payable of $9,091, as well as issuance of common stock of $26,177. Net cash used for financing activities for the three months ended March 31, 2006 was $327,644. This consisted primarily of net payments under the warehouse lines of credit of $828,857, proceeds of notes payable related party of $40,550, proceeds of notes payable of $402,010, as well as issuance of common stock of $58,654. 13 Table of Contents As of December 31, 2006, the Company has a net operating loss carry forward of approximately $22,608,821 for tax purposes, which will be available to offset future taxable income.If not used, this carry forward will begin to expire in 2017. Regulatory Trends The regulatory environments in which we operate have an impact on the activities in which we may engage, how the activities may be carried out and the profitability of those activities.Therefore, changes to laws, regulations or regulatory policies can affect whether and to what extent we are able to operate profitably.For example, proposed state and federal legislation targeted at predatory lending could have the unintended consequence of raising the cost or otherwise reducing the availability of mortgage credit for those potential borrowers with less than prime-quality credit histories, thereby resulting in a reduction of otherwise legitimate sub-prime lending opportunities. 14 Table of Contents Item 3A(T).Controls and Procedures As required by SEC rules, we have evaluated the effectiveness of the design and operation of our disclosure controls and procedures as of the end of the period covered by this report. This evaluation was carried out under the supervision and with the participation of our management, including our principal executive officer and principal financial officer. Based on this evaluation, these officers have concluded that the design and operation of our disclosure controls and procedures (as defined in Rule 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934) are effective to ensure that our controls and procedures are adequate. There were no significant changes to our internal controls or in other factors that could significantly affect internal controls subsequent to the date of their evaluation. Disclosure controls and procedures are our controls and other procedures that are designed to ensure that information required to be disclosed by us in the reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported, within the time periods specified in the SEC’s rules and forms.
